                Case 3:20-cv-03426-JD Document 96-2 Filed 12/28/20 Page 1 of 1




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 5                                  SAN FRANCISCO DIVISION
 6
 7                                                                 Case No. 3:20-cv-03426-JD
        AARON GREENSPAN,
 8                                                                 [PROPOSED] ORDER ON
              Plaintiff,                                           PLAINTIFF’S ADMINISTRATIVE
 9
                                                                   MOTION FOR LEAVE TO FILE
10                    v.                                           APPLICATION FOR DEFAULT
                                                                   AND/OR DEFAULT JUDGMENT
11      OMAR QAZI, SMICK ENTERPRISES, INC.,                        ON SMICK ENTERPRISES, INC.
        ELON MUSK, and TESLA, INC.,
12                                                                 Re: ECF No. 96
13            Defendants.

14
15            Having reviewed Plaintiff’s Administrative Motion for Leave to File Application For
16   Default and/or Motion for Default Judgment on Smick Enterprises, Inc. and any related
17   opposition and reply briefings, the motion is GRANTED. Since Defendant Smick Enterprises,
18   Inc. is unable to defend itself in litigation as an unregistered corporation, the Clerk of Court shall
19   enter default on Smick Enterprises, Inc. Plaintiff may file a Motion for Default Judgment on
20   Smick Enterprises, Inc. within 14 days from the date of this Order and the entry of default,
21   whichever is later.
22            IT IS SO ORDERED.
23
24   Dated:
25
26
                                            Hon. James Donato
27                                          Judge of the United States District Court
28

     [PROPOSED] ORDER ON PLAINTIFF’S                   1                                  3:20-cv-03426-JD
     ADMINISTRATIVE MOTION FOR LEAVE TO
     FILE
